Opinion of the Court
Homer Ferguson, Judge:
Although the accused’s petition for grant of review roundly condemned paragraph 47d of the Department of the Army Pamphlet No. 27-10, Military Justice Handbook: The Trial Counsel and The Defense Counsel, October 1954, of which we disapproved in United States v Darring, 9 USCMA 651, 26 CMR 431, the record does not disclose that the advice furnished the accused was predicated upon this policy in the present case. However, accused’s unchallenged affidavit indicates his decision to forego appellate representation was not freely and voluntarily made.
The decision of the board of review is set aside and the record of trial returned to The Judge Advocate General of the Army for a rehearing of the cause before another board of review, the accused at that time to be granted an election as to whether or not to be represented by appellate counsel.